The Court
can only require security to restrain the garnishees from paying away, &c. A judge out of court cannot make the order. The judge cannot give the marshal an alternative to take the ne exeat bond or receive the goods. The mode of restraint prescribed by the act is an exclusion of all other modes. The affidavit of Mr. Swann goes only to his belief of three facts, namely, that another bill has been filed to attach, &e., that Bowie is indebted to Ball, and that Bowie is going out of the District of Columbia. Executors and administrators only are entitled to swear to their belief.
The Court (nem. con.) quashed the ne exeat with costs of the motion, and ordered the bond to be cancelled. 1st. Because the affidavit was insufficient; and 2d. Because a ne exeat ought not to issue against a garnishee.
*427Fitzhugh, J.,
contra, as to the 2d ground, thinking there might be cases in which there would be a defect of justice if a ne exeat could not issue.